Citation Nr: 1235165	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-15 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left lower extremity sciatica, to include as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

6.  Entitlement to an initial rating higher than 10 percent for service-connected right L5-S1 radiculopathy.

7.  Entitlement to an initial rating higher than 10 percent for service-connected plantar fasciitis of the right foot with degenerative changes and bilateral pes planus.

8.  Entitlement to an initial compensable rating for service-connection scar, residual of abdominal hernia status post repair.

9.  Entitlement to an initial rating higher than 10 percent for service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	David L. Huffman


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserted in his VA Form 9, received in April 2010, that he wants a BVA hearing at his regional office.  Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.

The Veteran's hearing was scheduled for April 28, 2011; however, the Veteran failed to appear.  In April 2012, the Veteran's representative stated that neither he nor the Veteran received notice of the hearing.  The Veteran's representative requested the Travel Board hearing to be rescheduled.  Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to schedule the Veteran for a hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002 & Supp. 2011) and 38 C.F.R. § 20.704 (2011).  

Ensure that notice of the hearing is sent to the Veteran's representative and to the Veteran's correct address.

2.  After the hearing is conducted, or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



